Citation Nr: 0112981	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for spastic colon 
secondary to hernia repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


REMAND

The veteran had active duty from August 1964 to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim for service connection for PTSD.  
By rating action in March 1999, the RO denied service 
connection for spastic colon secondary to her service-
connected status post right inguinal hernia repair.  

The veteran asserts that service connection is warranted for 
PTSD.  She argues that she was assaulted on several occasions 
and raped one time.  

The service medical records show that the veteran was seen in 
October 1965 for complaints of nausea and vomiting.  
Thorazine was prescribed.  During the VA psychiatric 
examination in April 1998, the examiner noted this fact and 
commented that it was congruent with her being treated in 
service for mental/emotional disturbance, which the veteran 
reported following the rape and resulting pregnancy.  The 
diagnoses were bipolar disorder, mixed, and chronic PTSD.  
The examiner commented that the events related by the veteran 
clearly could cause PTSD.  

The Board acknowledges that the veteran has reported on 
several occasions where she was treated following service.  
In this regard, during the hearing at the RO in October 1999, 
the veteran testified that she was treated by a psychiatrist 
at "Jewish Hospital" in New York approximately one month 
after her discharge from service (Tr. p. 13).  

In 1998, the veteran provided a list of facilities where she 
had been treated.  She indicated she was treated at Ross-Loos 
Medical Hospital in Los Angeles, California from 1966 to 
1969; Queen of Angel Hospital from 1970 to 1975; Kaiser 
Medical Center and Hospital (various locations); Harbor UCLA 
Medical Center in Torrance California from 1978 to 1982; 
"DMH-Los Angeles County" in Los Angeles, California, from 
1992 to 1993; Long Beach Memorial Medical Center in Long 
Beach, California (hospital admissions in 1984, 1986, 1987 
and 1988); Coldwater Canyon Mental/Drug Center, in Beverly 
Hills, California in 1987; and the University of Southern 
California Medical Center from 1990 to 1992.  It does not 
appear, however, the RO requested the records from all 
facilities listed by the veteran.  

In addition, the veteran argues that service connection 
should be established for spastic colon.  She maintains that 
it is due to her service-connected status post right inguinal 
hernia repair.  Private medical records show that the veteran 
was hospitalized in February 1993 for abdominal complaints.  
Following an internal medical consultation, the pertinent 
impression was abdominal pain, the etiology of which was 
unclear.  It was indicated that it was possible that the 
veteran had a spastic colon.  During the RO hearing in 
October 1999, the veteran testified that her physician told 
her that she had a spastic colon and that it was related to 
the hernia repair (Tr. p. 21).  The RO has not attempted to 
obtain any records from this physician.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD and 
spastic colon since her separation from 
service.  The RO should specifically 
request that the veteran provide the 
requested information concerning the 
facilities cited above.  In addition, the 
RO should ask the veteran to furnish the 
name of the physician who advised her 
that she has a spastic colon and that it 
is related to her hernia repair.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. B. Conner
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


